Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed May 10, 2022. 

Claims 2-7 and 9-13 are pending. Claims 1 and 8 have been cancelled. Claims 2-7 and 9-15 have been amended. Claim 16 is new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4,6,7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veugelers (US 2001/0020311) in view of Long (CN 102296469), Lee (US 2015/0052692) and Thies (WO 2016/180390). The WO document is not in English so the English equivalent document, US 2018/0119323, is being relied upon for citation purposes. 
Veugelers teaches dyeing methods using a supercritical carbon dioxide fluid medium mixed with steam to dye textiles (abstract, paragraphs 0010,0014 0028,0032). Veugelers teaches dyeing with disperse dyes (paragraph 0003, 0031). Veugelers teaches dyeing polyester, viscose or cotton (paragraph 0020, 0017). Veugelers teaches preprocessing dry fibers by moistening them in non-carbon dioxide medium such as water (paragraph 0021). Veugelers teaches adding acetone or ethanol to the supercritical fluid (paragraph 0025). Veugelers teaches dyeing cotton in a sealed high pressure dyeing tank by introducing dissolved orange disperse dye and supercritical CO2 at 270 bar (27 MPa) and 108°C, which meets the claimed limitation of superheated steam since the temperature is above the 100°C boiling point for water to become steam, for 2 hours (120 min) with a mean relative humidity of 58% (58% steam) (paragraph 0034). Veugelers teaches these methods provide fibers with a simple inexpensive method for dyeing a wide range of materials with reactive disperse dyes resulting in colorfastness, washfastness than normally used for dyeing in water (paragraph 0006) and good fixation of the dye (paragraphs 0017-0018).
Veugelers does not teach pre-steaming with s saturated steam, loading dry fibers layer by layer into a porous yarn cage at a certain compactness and after dyeing removing unfixed dyes by an online way using clean supercritical CO2.
Long ‘469 teaches dyeing textiles such as cotton, nylon, acrylic, polyester or hemp in supercritical CO2 (paragraph 0005,0007) with disperse dyes of vinyl active groups (paragraph 0044), s-triazine dyes, vinyl sulphone dyes and nicotonic dyes, (paragraph 0007,0013) by loading the fibers in a dyeing vessel by winding them in a flat manner on a warp beam (central hollow tube) in a loose state and covering them with a pre-prepared mesh cover, opening the dye kettle, placing the dye in the warp beam with fabric wound into the dyeing kettle adding dye powder and sealing the dyeing kettle (paragraph 0023), which meets the claimed limitation of loading dry fiber layers in a porous yarn cage at a certain compactness wherein the dry fibers are compacted mechanically. Circulating the pressurized supercritical CO2 and dissolving the dye and heating the system, circulating the dye containing supercritical CO2 at 1 min to 10 min static treatment and after dyeing treating with clean supercritical CO2 to fix dyes bound to fabric and recycling the supercritical CO2 to recover the pressure to atmospheric pressure and opening the dyeing tank (paragraph 0024,0025). Long teaches that under static and fluid circulation conditions, the dissolved disperse dyes fully contact the layers of wound fabric through their own molecular thermal motion and fluid mass transfer process and complete the absorption, dyeing and diffusion transfer process on the fibers (paragraph 0023).
Lee teaches pre-processing textiles in a sealed high pressure cauldron (paragraph 0019). Lee teaches that in supercritical dyeing of textiles unfixed dye can be removed by treating with gaseous carbon dioxide by a supercritical process by passing the supercritical CO2 through a high pressure cauldron thereby washing the textile and removing the unfixed dyes therefrom, depressurizing and separating the unfixed dyes from the CO2 and collecting the CO2 for reuse (paragraph 0009, claim 6). Lee teaches the removal on unfixed dyes can happen at 7-10Mpa and 50-100°C, cooling to a temperature of 40-60°C, depressurizing and recycling for reuse (paragraph 0031).
Thies teaches that improved dyeing treatment of textiles occurs by pretreating the textile with a moisture adjustment by wetting with heated water or saturated steam resulting in even and equal dyeing (paragraph 0006,0007, 0020). Thies teaches the pre-moistening allows for the dye to be spread significantly more evenly and faster over the textile surface thus causing an especially even treatment of the textile surface (paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by loading the fibers in a porous yarn cage at a certain compactness, wherein loose fibers are compacted layer by layer uniformly by a mechanical external force so that the fibers are loaded regularly at a certain compactness as Long teaches winding flattened fabric rolls uniformly in layers around a warp beam is effective for evenly dyeing the fibers with even absorption and dye diffusion. Since the fabric is a finite thickness, each layer of wrapping would have a certain compactness, and the mesh cage would apply pressure as a uniform mechanical external force as would the winding for a layer by layer effect. Regarding the claimed 50-300 kg/m3 compactness, this is within routine skill in the art to determine as the compactness impacts dye penetration by absorption and diffusion into the fibers and applicant has not demonstrated the criticality of this value. Determining the best compactness to enhance dye uniformity and penetration would be obvious to one of ordinary skill in the art through routine experimentation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by pre-processing by moistening with superheated steam as Thies teaches wetting with water or steam is an effective means for adjusting the moisture of a textile before treating it with a dye as the prewetting in a controlled manner allows for the dye to be spread significantly more evenly and faster over the textile surface thus causing an especially even treatment of the textile surface. Veugelers invites the inclusion of adjusting the moisture of a textile before dyeing. Using the known method of premoistening with saturated steam in the methods of Veugelers would be obvious to achieve the predictable result of prewetting textiles before dyeing for more even application and faster dyeing. Saturated steam treatment is taught by Thies to be functionally equivalent to treating with a heated water bath and substitution of art recognized equivalents of treating in a water bath or with steam is obvious. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by re-processing in a sealed high pressure cauldron followed by supercritical CO2 dyeing and removing unfixed dyes by using clean supercritical CO2, cooling and recycling the supercritical CO2 in the dyeing system to recover the pressure to atmospheric pressure and opening the dyeing tank as Lee teaches that yarns are conventionally pre and post processed in the high pressure dyeing vessels and the pressures, times of treatment and temperatures are result effective variables which directly impact the cleaning, dyeing and removal of unfixed dyes from the fibers. 
Regarding the preprocessing pressure, application of the non-carbon dioxide agent to modify the humidity of the fiber to enhance dyeing would be obvious as it can be done at atmospheric pressure (0.10 MPa) and for the amount of time required to arrive at the appropriate humidity. Nothing unobvious is seen as doing this in the high pressure kettle as Lee teaches pre-processing in the same apparatus is known and this would save time and not require material transfer as all steps can be performed in the same chamber. Selecting atmospheric pressure for enough time to adjust to the appropriate humidity is obvious as Veugelers teaches pre-humidification allows for better disperse dyeing and dye fixation. Mixing solvents together with the supercritical CO2 medium is obvious as acetone and ethanol can be added to the mixed fluid in any proportion and applicant has not demonstrated the criticality of the amount of each solvent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by post-processing to removing unfixed dyes at the claimed time, temperature, pressure and ratio of dynamic to static cycle by using clean supercritical CO2, cooling and recycling the supercritical CO2 in the dyeing system to recover the pressure to atmospheric pressure and opening the dyeing tank as Lee teaches that yarns are conventionally post processed in the high pressure dyeing vessels and the pressures, times of treatment and temperatures are result effective variables which directly impact the cleaning, dyeing and removal of unfixed dyes from the fibers. Lee teaches it is effective to separate the unfixed dyes from the CO2 and collecting the CO2 for reuse (paragraph 0009, claim 6). Lee teaches the removal on unfixed dyes can happen at 7-10Mpa and 50-100°C, cooling to a temperature of 40-60°C, depressurizing and recycling for reuse (paragraph 0031). Regarding the ratio of dynamic to static cycle times, Long teaches that under static and fluid circulation conditions, the dissolved disperse dyes fully contact the layers of wound fabric through their own molecular thermal motion and fluid mass transfer process and complete the absorption, dyeing and diffusion transfer process on the fibers (paragraph 0023). Therefore the modification of dynamic and static cycle times would also impact the removal of unfixed dye inside the clean supercritical CO2 and could be adjusted through routine experimentation to enhance molecular thermal motion and mass transfer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Veugelers (US 2001/0020311) in view of Long (CN 102296469), Lee (US 2015/0052692) and Thies (WO 2016/180390) and further in view of Long (US 2016/0194825).
Veugelers, Long ‘469, Lee and Thies are relied upon as set forth above.
Veugelers, Long ‘469, Lee and Thies do not specify a non-conductive surface for the yarn cage.
Long ‘825 teaches that devices for dyeing and color fixing wound textiles with supercritical CO2 have Teflon and non-conductive coatings (paragraph 0020) and hollow cylindrical shafts on which the textile is wound (paragraph 0006).Long teaches holes are on the cylinder and outer mesh cloth have holes, which meets the claimed limitation of apertures distributed on the periphery of the yarn cage and on its central hollow tube (claim 1, paragraph 0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers, Long ‘469, Lee and Thies by coating the porous yarn cage with Teflon or non-conductive materials and distributing a plurality of apertures on the periphery of the yarn cage and on its central hollow tuber as Long ‘825 teaches this is conventional equipment for using in supercritical CO2 dyeing and color fixing of wound textile materials. Using known coatings and implements that are suitable for making equipment for similar methods is obvious.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thies. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by pre-processing by moistening with superheated steam instead of or in addition to a water bath as Thies teaches wetting textile using water or steam is an effective means for adjusting the moisture of a textile before treating it with a dye as prewetting in a controlled level allows for the dye to be spread significantly more evenly and faster over the textile surface thus causing an especially even treatment of the textile surface. Veugelers invites the inclusion of adjusting the moisture of a textile before dyeing. Using the known method of premoistening with saturated steam in the methods of Veugelers would be obvious to achieve the predictable result of prewetting textiles before dyeing for more even application and faster dyeing. Saturated steam treatment is taught by Thies to be functionally equivalent to treating with a heated water bath and substitution of art recognized equivalents of treating in a water bath or with steam is obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761